DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 25, 2021 has been entered.

Claim Rejections - 35 USC § 112
 The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 13 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter the inventor or a joint inventor regards as the invention.  
Claim 13 remains indefinite because it recites a particular structure at a "measurement position", which is defined as "a position which has a maximum curvature on said edge of said binding material between one three-phase interface with one particle of said aggregate and another three-phase interface with another particle of said aggregate".  The limitation is indefinite/unclear because it recites "three-phase interfaces", which have not previously been defined in claim 13 or a claim from which it depends.  Given that the claimed material is recited in claim 1 to include an aggregate 

	The rejections of claims 11 and 12 under 35 U.S.C. 112(b) are withdrawn in view of Applicant's amendment and explanation, filed March 25, 2021. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Fujii (US PG Pub. No. 2004/0266617), as evidenced by and/or in view of American Elements (American Elements, "Silicon Carbide", 2016, p. 1-6; American Elements, "Cordierite", 2016, p. 1-10), and further in view of Beall (US PG Pub. No. 2009/0297764).  
Regarding claims 1, 4, 7, and 14, Fujii teaches a tubular honeycomb structure having an interior partitioned into many cells by partition walls that is made of a porous 
The cordierite binder, in terms of component oxides, comprises 42 to 56 mass % SiO2, 30 to 45 mass % Al2O3, and 12 to 16 mass % MgO (par. 44).  As evidenced by American Elements, SiC has a density of 3.22 g/cm3 and cordierite has a density of 2 to 2.6 g/cm3. (American Elements, "Silicon Carbide", p. 2; American Elements, "Cordierite", p. 3)  Although Fujii does not explicitly teach that the SiC and cordierite components of his porous material have the densities taught by American Elements, which might be considered a difference from the current invention, it would have been obvious to one of ordinary skill in the art to configure the SiC and cordierite in Fujii's product to have such densities because such ranges are typical.  Therefore, the relative SiC and cordierite binder contents taught by Fujii, which is optionally in view of American Elements, equate to a composition comprising about 35 to 88 mass % SiC and 12 to 65 mass % cordierite, with an oxide composition of about 3.7 to 29.4 mass % Al2O3, about 5.1 to 36.6 mass % SiO2, and about 1.5 to 10.5 mass % MgO.  Therefore, given the relative densities of SiC and cordierite and quantities for each taught by Fujii, the instantly claimed binding material and aggregate composition, absent the recited Sr component, substantially overlaps and is rendered obvious by the prior art. See MPEP 2144.05.  
The teachings of Fujii differ from the current invention in that his material is not taught to comprise a Sr component.  However, Fujii does teach that his honeycomb is intended to demonstrate high thermal shock resistance and expresses a desire to 

Regarding claim 3, the teachings of Fujii might be considered to differ from the current invention in that the binder is not explicitly taught to be greater than 50 mass % cordierite.  However, the binder is presumed to be greater than 50 mass % cordierite because Fujii refers to it as "a cordierite binder" (Abstract).  Additionally, it would have been obvious to one of ordinary skill in the art to configure the binder to comprise as much cordierite as possible, including greater than 50 mass %, because Fujii refers to it as "cordierite".  

Regarding claims 5 and 6, the teachings of Fujii differ from the current invention in that the content of an alkali metal component, expressed in terms of an oxide, in the 2O) is present in an amount of about 0.099 mass % of the porous ceramic.  The instantly claimed alkali metal component content is anticipated or rendered obvious by the prior art.  See MPEP 2144.05. 

Regarding claims 11 and 12, as discussed above, it would have been obvious to include about 0.12 to 2 mass % of a strontium component in the disclosed ceramic. As also discussed above, it would have been obvious to configure the ceramic to include about 0.099 mass % potassium, calculated as K2O, in the ceramic.  Although there is no disclosure of the quantity of SrAl2Si2O8 in the prior art ceramic, which might be considered a difference from the current invention, Applicant's Specification discloses that SrAl2Si2O8 is generated in the recited quantity in a material including the recited component oxides (including Sr) in the recited amounts, wherein the alkali metal component, e.g. K2O, is present in an amount of less than 0.1 % (Applicant's Published Application, par. 37, 54, 55, 68, 69).  As Fujii teaches that the prior art material is fired at 1300 to 1550 ºC (par. 52), which falls within the firing conditions disclosed for the 2O, the ceramic that is rendered obvious by Fujii and Beall is expected to contain at least some SrAl2Si2O8, including an amount in the instantly recited range. 

Regarding claim 13, the teachings of the cited prior art may be considered to differ from the current invention in that the material is not taught to comprise the recited configuration of binding material to aggregate particles.  However, as discussed above, the porous ceramic material rendered obvious by the prior art is made from a binding material and aggregate commensurate with the claimed composition and using methods commensurate with those used to form the claimed product.  The aggregate particle size range, i.e. a median in the range of 1 to 50 µm (par. 12) in the prior art ceramic, is also commensurate with the instantly disclosed range (i.e. in the range of 5 to 100 µm, with 10 to 40 µm being preferable, Applicant's Published Application, par. 64).  As such, the prior art ceramic is expected to possess substantially the same structure and properties to that of the instant claims because it is made with substantially the same materials and firing temperature as the claimed product.  Furthermore, a chemical composition and its properties are inseparable and products of identical chemical composition cannot have mutually exclusive properties. See MPEP 2112.01. Therefore, if the prior art teaches the identical chemical composition, the properties Applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir.1990).  Additionally, it has been held that where the a prima facie case of either anticipation or obviousness will be considered to have been established over functional limitations that stem from the claimed structure. In re Best, 195 USPQ 430, 433 (CCPA 1977).  When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. (MPEP 2112.02).  Therefore, based upon the similarities of the materials and the chemical composition(s), properties including how the binding material conforms to and holds together the aggregate particles in the taught/rendered obvious ceramic material are necessarily present and expected to be commensurate with the claims.

Claims 1, 3, 4, 7, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa '340 (US PG Pub. No. 2015/0093540) in view of Beall.
Regarding claims 1, 3, 4, 7, and 14, Ichikawa '540 teaches a tubular honeycomb structure (100) having an interior partitioned into many cells by partition walls that is made of a porous ceramic material comprising SiC particles (i.e. an aggregate and "particle bodies") bound together in a state where pores are formed by a 12 to 45 mass % bonding material (Abstract; par. 3, 31, 33, 40).  The bonding material is 50 to 80 mass % cordierite and comprises 30 to 60 mass % Al2O3, 30 to 55 mass % SiO2, and 8 to 15 mass % MgO, which equates to an overall porous material composition including 3.6 to 27 mass % Al2O3, 3.6 to about 24.8 mass % SiO2, and about 0.2 to 4.5 mass % MgO (par. 36, 39). The instantly claimed porous material 
The teachings of Ichikawa '540 differ from the current invention in that his porous material is not taught to include a Sr component in the recited quantity.  However, Ichikawa does intend for his porous material to have excellent thermal and thermal shock resistance and to inhibit the formation of cracks (par. 3, 34). Beall further teaches including 1 to 3 mass % of SrO in a cordierite material for a honeycomb in order to relieve microstresses due to thermal expansion differences and stabilize the material against the formation of microcracks over subsequent heat treatments (par. 33, 70, 71).  As such, it would have been obvious to one of ordinary skill in the art to configure the cordierite material, i.e. the binder, in Ichikawa's product to include 1 to 3 mass % of SrO (as determined by ICP-MS or otherwise) in order to further improve performance by relieving microstresses due to thermal expansion differences and stabilizing the material against the formation of microcracks over subsequent heat treatments. Given the relative binder/aggregate contents, the prior art porous material is calculated to comprise about 0.12 to about 1.4 mass % SrO.  The instantly claimed composition is obvious in view of Ichikawa and Beall. See MPEP 2144.05. 

Regarding claims 11 and 12, as discussed above, it would have been obvious to include 1 to 3 mass % or about 0.12 to 1.4 mass % of a strontium component in the disclosed ceramic. Ichikawa '540 makes no disclosure of an alkali component being present in his porous material.  Although there is no disclosure of the quantity of SrAl2Si2O8 in the prior art ceramic, which might be considered a difference from the 2Si2O8 is generated in the recited quantity in a material including the recited component oxides (including Sr) in the recited amounts, wherein the there is less than 0.1 % of an alkali metal component, e.g. Na2O (Applicant's Published Application, par. 37, 54, 55, 68, 69).  As Ichikawa '540 teaches that the prior art material is fired at 1370 to 1450 ºC for 1 to 20 hours (par. 70, 71), which falls within the firing conditions disclosed for the claimed honeycomb (i.e. 1300 to 1600 ºC for 1 to 20 hours; Applicant's Published Application, par. 89) and as the prior art product contains substantially the same or substantially overlapping quantities of the component oxides, including the strontium component and an absence of Na2O, the ceramic that would have been obvious in view of Ichikawa '540 and Beall is expected to contain at least some SrAl2Si2O8, including an amount in the instantly recited range. 

Regarding claim 13, the teachings of the cited prior art may be considered to differ from the current invention in that the material is not taught to comprise the recited configuration of binding material to aggregate particles.  However, as discussed above, the porous ceramic material rendered obvious by the prior art is made from a binding material and aggregate commensurate with the claimed composition and using methods commensurate with those used to form the claimed product.  The aggregate particle size range, i.e. an average diameter in the range of 10 to 45 µm (par. 43) in the prior art ceramic, is also commensurate with the instantly disclosed range (i.e. in the range of 5 to 100 µm, with 10 to 40 µm being preferable, Applicant's Published Application, par. 64).  As such, the prior art ceramic is expected to possess a substantially similar a prima facie case of either anticipation or obviousness will be considered to have been established over functional limitations that stem from the claimed structure. In re Best, 195 USPQ 430, 433 (CCPA 1977).  When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. (MPEP 2112.02).  Therefore, based upon the similarities of the materials and the chemical composition(s), properties including how the binding material conforms to and holds together the aggregate particles in the taught/rendered obvious ceramic material are necessarily present and expected to be commensurate with the claims.




Claims 1, 3-9, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa (US PG Pub. No. 2015/0259254) in view of Lachman (US Pat. No. 3,885,977), and Beall (US PG Pub. No. 2009/0297764).
Regarding claims 1, 3, 4, 7, and 14, Ichikawa '254 teaches a tubular 
The teachings of Ichikawa '254 differ from the current invention in that the taught porous ceramic is not taught to include the recited amounts of MgO, Al2O3 SiO2, or a Sr component.  However, Ichikawa does teach that his ceramic material includes 20 to 35 mass % of a binding material, which he teaches should comprise oxides of Al, Si, and Mg and which he teaches may comprise cordierite, and that his material is intended to be formed into a honeycomb for vehicle exhaust purification (par. 14, 33, 55, 73). Lachman further teaches that a cordierite material for honeycomb structures that includes, in terms of component oxides, comprises 41-56.5 mass % SiO2, 30 to 50 mass % Al2O3, and 9 to 20 mass % MgO (par. 44). Lachman teaches that fired products made from this composition excel in resistance to thermal shock when exposed to wide deviations in temperature (col. 2, ln. 26-38).  As Lachman refers to the material as "cordierite" and does not teach otherwise (col. 2, ln. 26-35), the material is presumed to be substantially entirely, or at least greater than 50 wt. %, cordierite. Accordingly, it would have been obvious to one of ordinary skill in the art to configure Ichikawa '254's binding material to be primarily cordierite (i.e. greater than 50 mass %) and to include 41 to 56.5 mass % SiO2, 30 to 60 mass % Al2O3, and 9 to 20 mass % MgO because Ichikawa teaches that his binding material may comprise oxides of Al, Mg, and Si, including being made of cordierite and because Lachman teaches that such a material is useful and effective as a honeycomb structure for exhaust applications and excels in 2O3, 8.2 to about 19.8 mass % SiO2, and 1.8 to 7 mass % MgO.  The instantly claimed porous material composition, absent the recited SrO content, is obvious in view of Ichikawa '254 and Lachman.  See MPEP 2144.05.
Beall further teaches including 1 to 3 mass % of SrO in a cordierite material for a honeycomb in order to relieve microstresses due to thermal expansion differences and stabilize the material against the formation of microcracks over subsequent heat treatments (par. 33, 70, 71).  As such, it would have been obvious to one of ordinary skill in the art to configure the cordierite material in the prior art product to included 1 to 3 mass % of SrO (as determined by ICP-MS or otherwise) in order to improve performance by relieving microstresses due to thermal expansion differences and stabilizing the material against the formation of microcracks over subsequent heat treatments.  The Sr component, in terms of SrO, in the porous material as a whole is calculated to range from 0.2 to about 1 mass % SrO.  The instantly claimed composition is anticipated or rendered obvious in view of Ichikawa '254, Lachman, and Beall.  See MPEP 2144.05.  


Regarding claims 5 and 6, Ichikawa '254's porous ceramic includes 20 to 35 mass % bonding material and the bonding material preferably contains 0.1 to 0.3 mass % or less of Na2O as a sintering aid (par. 37, 56).  Therefore, the prior art ceramic is calculated to include 0.02 to 0.06 % or less of Na2O. The instantly claimed alkali metal oxide content is anticipated or rendered obvious by Ichikawa '254. See MPEP 2144.05.

Regarding claims 8-10, the teachings of Ichikawa '254 may be considered to differ from the current invention in that the SiC particles are not explicitly taught to be coated with oxide films of the recited thickness. However, Ichikawa '254 does teach that at least 60 % of the outer circumference of his aggregate particles, i.e. the SiC particles, may be coated in the bonding material (par. 16), thereby rendering obvious leaving 40 % of the particles uncovered, and teaches subjecting the honeycomb structure to an oxidizing treatment for 1 to 20 hours in an atmosphere that may include water vapor at 1100 to 1400 ºC in order to improve durability (par. 83).  As such, it would have been obvious to one of ordinary skill in the art to configure up to 40 % of the SiC particles in Ichikawa's honeycomb to be uncovered by the bonding material and to treat the structure with an oxidizing treatment as discussed above because Ichikawa explicitly teaches that doing so is appropriate and in order to improve durability.  Applicant's Specification teaches that an oxidizing treatment including subjecting a ceramic structure to a water vapor-containing atmosphere at 1150 to 1350 ºC for 1 to 20 hours causes cristobalite-containing oxide films to form on the SiC particles in the ceramic (Applicant's Specification, par. 92).  Therefore, as evidenced by Applicant's Specification, Ichikawa '254's oxidizing treatment renders obvious a treatment that forms oxide films, including cristobalite-containing oxide films, on the surfaces of SiC particles and the surfaces of the SiC particles in Ichikawa '254's treated honeycomb are expected to include cristobalite-containing oxide films.  As no criticality has been established, the recited thickness appears to be an arbitrary selection that is prima facie 

Regarding claims 11 and 12, as discussed above, it would have been obvious to include about 0.2 to 1 mass % of a strontium component in the disclosed ceramic. As also discussed above, the bonding material of the prior art ceramic contains 0.1 to 0.3 mass % or less of Na2O as a sintering aid (par. 37, 56), which equates to the ceramic including 0.02 to 0.06 % of Na2O, as a whole.  Although there is no disclosure of the quantity of SrAl2Si2O8 in the prior art ceramic, which might be considered a difference from the current invention, Applicant's Specification discloses that SrAl2Si2O8 is generated in the recited quantity in a material including the recited component oxides (including Sr) in the recited amounts, wherein the alkali metal component, e.g. Na2O, is present in an amount of less than 0.1 % (Applicant's Published Application, par. 37, 54, 55, 68, 69). As Ichikawa teaches that the prior art material is fired at 1400 to 1460 ºC for 1 to 20 hours (par. 83), which falls within the firing conditions disclosed for the claimed honeycomb (i.e. 1300 to 1600 ºC for 1 to 20 hours; Applicant's Specification, par. 89) and as the prior art product contains substantially the same or substantially overlapping quantities of the component oxides, including the strontium component and Na2O, the ceramic that would have been obvious in view of Ichikawa '254, Lachman, and Beall is expected to contain at least some SrAl2Si2O8, including an amount in the instantly recited range. 

Regarding claim 13, Ichikawa '254's teachings may be considered to differ from a prima facie case of either anticipation or obviousness will be considered to have been established over functional limitations that stem from the claimed structure. In re Best, 195 USPQ 430, 433 (CCPA 1977).  When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. (MPEP 2112.02).  Therefore, based upon the similarities of the materials and the chemical composition(s), properties including how the binding material conforms to and holds together the aggregate particles in the taught/rendered obvious ceramic material are necessarily present and expected to be commensurate with the claims.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa '340 and Beall, as applied to claim 1 above, and further in view of Ichikawa '254.
Regarding claims 5 and 6, the teachings of Ichikawa '340 and Beall differ from the current invention in that the disclosed porous material is not taught to contain the recited quantity of Na2O.  However, Ichikawa '340 does teach that a sintering auxiliary agent may be included in the mixture (par. 41).  Ichikawa '254 further teaches that it is preferable to include 0.1 to 0.3 mass % Na2O, in the bonding material of a porous ceramic similar to that of Ichikawa '340 as a sintering aid (par. 56).  As such, it would have been obvious to one of ordinary skill in the art to include 0.1 to 0.3 mass % Na2O 2O, as a whole, is calculated to include 0.012 to 0.135 mass % Na2O.  The instantly claimed Na2O content is obvious in view of the prior art.  See MPEP 2144.05. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa '254, Lachman, and Beall, as applied to claims 1, 8, and 9 above, and further in view of Ding (Ding et al. J. Eur. Ceram., 2007, 2095-2102); and/or claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa, Lachman, and Beall, as applied to claim 1 above, and further in view of Ding; and claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Fujii, optionally, American Elements, and Beall, as applied to claim 1 above, and further in view of Ding; and claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa '340 and Beall, as applied to claim 1 above, and further in view of Ding. 
Regarding claims 8-10, the prior art porous ceramics may be considered to differ from the current invention in that the SiC particles are not explicitly taught to be coated with oxide films of the recited thickness.  However, as discussed above, each of the taught porous materials includes SiC aggregate particles and is intended for use in an exhaust-processing structure, i.e. a honeycomb, which is used in a high-temperature setting. Ding further teaches that SiC can be oxidized to form a layer of cristobalite on its surface and that the cristobalite can enhance bonding between SiC particles and improve the strength of porous SiC ceramics but that excessive cristobalite is harmful to prima facie obvious and does not define the claimed invention over the prior art.  See MPEP 2144.04. 

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa '254, Lachman, and Beall, as applied to claim 1 above, and further in view of Tabuchi (US PG Pub. No. 2005/0158534); and claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Fujii, optionally, American Elements, and Beall, as applied to claim 1 above, and further in view of Tabuchi; and claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa '340 and Beall, as applied to claim 1 above, and further in view of Tabuchi. 
Regarding claims 11 and 12, the teachings of the cited prior art may be considered to differ from the current invention in that the material is not taught to contain SrAl2Si2O8 in the recited amount. However, as discussed above, it would have been obvious to include a Sr component in the taught ceramic material, which includes a SiC 2Si2O8) so that increased thermal shock resistance, oxidation resistance, and strength can be obtained (par. 16, 50).  As such, it would have been obvious to one of ordinary skill in the art to configure the Sr component, i.e. which is present in the amounts discussed above, in the prior art ceramics to be or to form SrAl2Si2O8 because Tabuchi teaches including it in combination with cordierite in honeycomb structures, and in order to achieve increased thermal shock resistance, oxidation resistance, and strength.

Response to Arguments
Applicant's arguments filed March 25, 2021 have been fully considered but they are not persuasive.
Applicant has argued that the amendments to claim 13 overcome the rejections made under 35 U.S.C. 112(b).  However, the claim is still indefinite for the reasons discussed above.
Applicant has further argued that the amendment to the SiO2 range recited in claim 1 overcomes the rejections made in view of Ichikawa '254.  However, as discussed above, it would have been obvious to configure his product to include SiO2 in an amount that includes about 19.8 mass % for the reasons discussed above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK RUTHKOSKY/Supervisory Patent Examiner
Art Unit 1785                                                                                                                                                                                                        
JULIA L. RUMMEL
Examiner
Art Unit 1784